DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) -----Means for thermally isolating…. Means for thermally exposing… means for exiting…. Means for measuring …. In claim 6, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 8, 10-11, 13, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ICHIHASHI et al. (US 2020/0393307 A1) [hereinafter ICHIHASHI].
As to claim 1, ICHIHASHI teaches a fiber optic temperature probe comprising: a probe shaft (104, Fig.13) containing an optical fiber (111, Fig.13); an optical temperature sensor (102, 14, Fig.13) element coupled to a tip (109, Fig.13) of the probe shaft configured to be excited by light from the optical fiber and emit light back to the optical fiber (paragraph 0056); a thermally conductive (126, Fig.13; paragraph 0046) plate coupled to the tip of the probe shaft configured to interface with the optical temperature sensor element ; and baffling (118, Fig.13) extending from the tip of the probe shaft and surrounding edges of the thermally conductive plate.
	As to claim 3, ICHIHASHI teaches all as applied to claim 1, and in addition teaches wherein the baffling extends to form a cavity (114, Fig.13; note space/cavity between the bottom end of shaft 104 and tip 109) adjacent to the thermally conductive plate 126.
As to claim 4, ICHIHASHI teaches all as applied to claim 1, and in addition teaches wherein the cavity is coated with a reflective material (note light in the sensing element in said cavity 114 is reflected in/from said cavity; paragraph 0056).
As to claim 6, ICHIHASHI teaches a fiber optic temperature probe comprising: a probe shaft (104, Fig.13) containing an optical fiber (111, Fig.13); an optical temperature sensor (102, 14, Fig.13) element coupled to a tip of the probe shaft; a thermally conductive plate (126, Fig.13) coupled to a tip of the probe shaft configured to interface with the optical temperature sensor element; means for thermally isolating the optical temperature sensor element and thermally conductive plate from an exterior environment (paragraph 0056); means for thermally exposing the thermally conductive plate to a test article (paragraph 0048); means for exciting the optical temperature sensor element with light from the optical fiber (paragraph 0048); and means (102, 14, Fig.13) for measuring the light emitted by the excited optical temperature sensor element.
As to claim 8, ICHIHASHI teaches all as applied to claim 6, and in addition teaches means for redirecting thermal radiation from the test article towards the thermally conductive plate (paragraph 0056; note reflective temperature of the measurement surface 130, (of article 16, Fig.13; paragraph 0056) is determined/sensed).
As to claim 10, ICHIHASHI teaches10. A fiber optic temperature probe comprising: a probe shaft(104, Fig.13)  containing an optical fiber (111, Fig.13); an optical temperature sensor (102, 14, Fig.13) element coupled to a tip of the probe shaft configured to be excited by light from the optical fiber and emit light back to the optical fiber that is indicative of temperature (paragraph 0056); and
baffling (118, Fig.13) extending from the tip of the probe shaft, the baffling surrounding all faces of the optical temperature sensor except a face of the optical temperature sensor element that is exposed to one of a cavity formed by the baffling or a thermally conductive plate that is exposed to the cavity.
As to claim 11, ICHIHASHI teaches all as applied to claim 10, and in addition teaches wherein the optical temperature sensor comprises at least one of a fluorescent thermal sensor and a phosphorescent sensor (paragraphs 0039, 0047).
As to claim 13, ICHIHASHI teaches all as applied to claim 10, and in addition teaches wherein the cavity is coated with a reflective material (note light in the sensing element in said cavity 114 is reflected in/from said cavity; paragraph 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ICHIHASHI
 As to claims 2, 7, 12, ICHIHASHI teaches all as applied to claims 1, 6, 10, but silent wherein the thermally conductive plate comprises a high emissivity coating. However, ICHIHASHI teaches said thermal conductive material 109 is made of alumina that allows good conductivity or other suitable materials (paragraphs 0046, 0048).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate/coat said thermal conductive material with other material in order to improve/increase heat flow from the measurement surface/article (paragraph 0048).
Allowable Subject Matter
Claims 5, 9, 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
LIU et al. (US 2021/0080328 A1) teaches fiber optic temperature probe comprising: optical fiber 8 connect inside probe shaft 6, optical temperature sensor 10, a baffling extending from tip of the probe shaft, thermal conductivity (paragraph 0031) (Fig.1).
Gotthold et al. (US Patent # 6,572,265 B1) teaches temperature measuring techniques and devices comprising: optical fiber 87, temperature sensor 81, conductive material 43, and a baffling 17 extending from tip of the probe shaft, thermal conductive material (Fig.10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886